Citation Nr: 0926822	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  03-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by chronic pelvic and abdominal pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother




ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 9, 1991, to October 10, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which denied service 
connection for chronic pelvic and abdominal pain.  During the 
course of the appeal, the Veteran relocated to Texas and the 
claims file was transferred into the custody of the Houston, 
Texas VARO, which is now the agency of original jurisdiction.

In November 2006, the Veteran presented testimony during a 
Travel Board hearing in San Antonio, Texas before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.

In March 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the AMC 
continued the denial of the Veteran's claim (as reflected in 
a May 2009 supplemental SOC (SSOC)) and returned this matter 
to the Board for further appellate consideration.  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran is not shown to have a diagnosed disability 
manifested by pelvic and abdominal pain.


CONCLUSION OF LAW

A diagnosed disability, manifested by pelvic and abdominal 
pain, was not incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
pelvic and abdominal pain was received in October 2000.  She 
was notified of the general provisions of the VCAA by the 
Appeals Management Center (AMC) in Washington, DC in 
correspondence dated in March 2007.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing her claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate her claims, and provided other pertinent 
information regarding VCAA.  Additionally, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  This information was provided to the Veteran by the 
March 2007 correspondence.  Thereafter, the claim was 
reviewed and a SSOC was issued in May 2009.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate her claim during the 
course of this appeal.  In connection with the current 
appeal, VA has of record lay statements from the Veteran, her 
sister, and a retired drill sergeant; hearing transcripts; VA 
treatment records; post-service treatment records; and 
service treatment records.  

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection is only warranted where the evidence 
demonstrates a disability. "Disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  See 38 C.F.R. § 4.1 (2008); Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Board notes that a symptom 
(such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), aff'd in part, vacated and remanded in part on other 
grounds by 259 F.3d 1356 (Fed. Cir. 2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b) (2008). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2008).

Factual Background

The Veteran contends that she has a disability manifested by 
chronic pelvic and abdominal pain as the result of an 
accident occurring in boot camp.  Specifically, in the 
Veteran's hearing in November 2006, she described moving a 
wall locker which fell and pinned her between the locker and 
a bunk bed so that the locker handle crashed into her 
abdomen.  She also stated that the handle hit her in the same 
area as previous scarring from a hernia operation.  According 
to the Veteran, the accident caused swelling and further 
scarring, as well as a sinkhole in her left side.

In a January 1991 enlistment examination, the examiner 
reported a normal pelvic examination and noted a scar at the 
Veteran's bikini line from a November 1989 left hernia 
repair.  The examiner also reported the Veteran had a 
Cesarean section (C-section) in October 1990. 

In a private treatment record dated August 1991, endocervical 
and cervical biopsies revealed acute and chronic cervicitis 
and squamous metaplasia. 

In a service treatment note dated September 1991, the Veteran 
complained of generalized pelvic pain and abdominal wall 
tenderness.  In another September 1991 service treatment 
note, the Veteran described excessive vaginal bleeding.  The 
Veteran reported a right ovarian cyst oophorectomy in 1987.  
She also related that she had an abnormal Papanicolaou (PAP) 
test in August 1991 and had a biopsy done, but was unable to 
follow-up due to Army obligations.  The Veteran also stated 
that a civilian doctor discussed the possibility of a 
hysterectomy with her.  In a service treatment note dated one 
day later, the Veteran was diagnosed with bacterial vaginosis 
and pelvic pain, probably secondary to adhesions.

In the Report by Entrance Physical Standards Board 
Proceedings dated September 1991, the reviewing physicians 
recommended separation for failure to meet medical 
procurement standards.  The report also stated that the 
Veteran's chronic pelvic pain and abdominal wall tenderness 
existed prior to service and that it was not permanently 
service aggravated.

A February 2000 treatment note from Little Creek Naval Base 
Medical Center assessment listed chronic pelvic pain with 
ovarian cysts and cervicitis ruled out.  

In a May 2000 Naval Medical Center gynecology report, the 
Veteran complained of abdominal pain.  She also reported 
three pregnancies and one live birth.  In the assessment, the 
examiner noted that the Veteran desired fertility.

A December 2001 operation report from the Naval Medical 
Center in Portsmouth, Virginia described a primary low-
transverse C-section via Pfannenstiel skin incision.  Upon 
removing the baby and placenta, the uterus was exteriorized 
and cleared of all clots and debris.  The uterine incision 
was repaired, then the gutters were cleared of all clots and 
debris, and the uterus was returned to the abdomen.  The 
adnexa and tubes appeared normal; however, there were bowel 
adhesions to bilateral ovaries.  The fascia was then 
reapproximated and the subcutaneous layer was irrigated and 
the skin closed with staples.  The Veteran tolerated the 
procedure well, according to the report.
In a statement from the Veteran dated December 2002, she 
remarked that she did not have a C-section in October 1990, 
but had delivered vaginally.  She reported that she had a C-
section in December 2001, after her period of active service.

In a statement dated October 2006, the Veteran's sister, S. 
L. S., stated that her sister was having a hard time in Basic 
Training because she was being punished a lot and that a wall 
locker had fallen on her when she was forced to move it.

G. L., a retired drill sergeant, also submitted a statement 
dated November 2006.  He stated that he served as a drill 
sergeant at Fort Jackson and had come across the Veteran a 
few times in the chow hall.  He noticed the look of extreme 
despair on the Veteran's face and that she had mentioned that 
she was having a hard time.  G. L. told her to hang in there 
and after awhile he did not see the Veteran and asked a 
recruit from her company about her.  He was told that 
something happened to her and she had been sent home.

During a June 2009 VA gynecological conditions and disorders 
of the breast examination, the Veteran reported that she felt 
her pelvic and abdominal pain began after a wall locker in 
boot camp dropped on her.  She complained that during her 
period, her level of pain can be ten out of ten on the first 
day.  The Veteran told the examiner that she had been 
prescribed hormones but she did not take them during the last 
year.  Examination of the abdomen yielded active bowel sounds 
and the abdomen was soft, non-tender, and showed no 
organomegaly.  Her uterus was enlarged, non-tender, and there 
were no masses or nodules.  The adnexae had no masses and no 
tenderness on the left, but tenderness on the right to deep 
palpation.  The examiner noted that the muscles seemed 
guarded and there was no cervical motion tenderness.  The 
examiner assessed the Veteran with chronic pelvic pain and 
dysmenorrhea.  The examiner remarked that it was at least as 
likely as not that the Veteran's ovarian tubal operation many 
years ago was directly related to her present pain and that 
the cabinet that fell on her seventeen years ago would not 
cause pelvic pain.  The examiner also stated that it is less 
likely as not that during her period of active duty during 
September 1991 to October 1991 aggravated any abdominal and 
pelvic pain.

Analysis

In order to establish a claim for service connection, there 
must be medical evidence of (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the Veteran does not have a current diagnosis 
of a disability.  The Board does not doubt the intensity and 
severity of the Veteran's pelvic and abdominal pain, but the 
Court has held that a Veteran's statements as to subjective 
symptomatology alone (such as pain), without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), aff'd in part, vacated and remanded in 
part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and supporting statements 
have advanced in connection with the appeal.  In this case, 
the Veteran cannot establish a service connection claim on 
the basis of her assertions, and her sister and mother's 
statements, alone.  The Board has carefully considered the 
statements and testimony regarding the Veteran's pelvic and 
abdominal pain, but this claim turns on a medical matter.  
Though the Veteran may be competent to testify as to the 
sensory perceptions of her current disorder, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  Lay persons are limited to attesting to 
factual matters of which they have first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  As a layperson without the appropriate medical 
training or expertise, the Veteran, the Veteran's sister, and 
her mother are not competent to render a probative opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the submitted 
assertions in this regard do not constitute persuasive 
evidence in support of the claim for service connection.

For all the foregoing reasons, the Veteran's claim for 
service connection for a disability manifested by chronic 
pelvic and abdominal pain must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a disability manifested 
by chronic pelvic and abdominal pain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


